DETAILED ACTION
Allowable Subject Matter


Claims 1-2, 4-26 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A modular electric wheel assembly for an electric vehicle comprising:
a chassis attachment point; a wheel hub assembly rotatably coupled by bearings about the chassis attachment point; an electromagnetic interface interfacing the chassis attachment point and the wheel hub; an electronic control module operably controlling the electromagnetic interface; and an interface for receiving drive control data comprising at least acceleration and braking drive control data and wherein the electronic control module is configured for controlling the electromagnetic interface for acceleration and braking: and a fixed portion connected to the chassis attachment point and a seal between the fixed portion and the wheel hub assembly defining a compartment and wherein the electromagnetic interface and the electronic control module are located within the compartment.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN D WALTERS/Primary Examiner, Art Unit 3618